DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Edmondson (reg no 35126) on 05/16/2022.
The application has been amended as follows: 
	The claims have been replaced with claims below: 

1. (Currently Amended) A communication system comprising:
a terminal apparatus; and
an information processing apparatus, 
wherein the terminal apparatus includes ﬁrst circuitry configured to:
establish, via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with the information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point;
transmit, via the application program and in response to a second user input distinct from the first user input, an information processing request, requesting processing of information, to the information processing apparatus; and
transmit, via the application program, a disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus,
wherein an operating system of the terminal apparatus monitors the direct connection with the direct connection network and automatically searches for a connection to another wireless network upon detecting the disconnection from the direct connection network,
wherein the information processing apparatus includes second circuitry configured to:
perform the direct connection with the ﬁrst circuitry of the terminal apparatus wirelessly;
process the information processing request received from the application program of the terminal apparatus; and
disconnect the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request from the application program,
wherein the second circuitry is further configured to:
send an error notice to the terminal apparatus when an error has occurred in a target operation corresponding to the information processing request; and
maintain the direct connection until receiving a response to the error notice from the terminal apparatus, and
wherein the target operation is a printing operation.

2. (Previously Presented) The communication system of claim 1, wherein when the first circuitry of the terminal apparatus acquires a notice of completion of a target operation, corresponding to the information processing request, from the information processing apparatus, the first circuitry of the terminal apparatus transmits the disconnection request to the information processing apparatus.

3. (Previously Presented) The communication system of claim 1, wherein the second circuitry of the information processing apparatus includes a time counter that starts a time counting after completing a target operation, and the second circuitry of the information processing apparatus performs the disconnection when the time counter counts a given time period.

4. (Previously Presented) The communication system of claim 1, wherein the first circuitry of the terminal apparatus sets any one of a first disconnection condition not requiring a transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus, and a second disconnection condition requiring the transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus, to the information processing apparatus,
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing a target operation, corresponding to the information processing request, without receiving the disconnection request from the terminal apparatus when the first disconnection condition is set to the information processing apparatus,
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing the target operation, corresponding to the information processing request, and then receiving the disconnection request from the terminal apparatus when the second disconnection condition is set to the information processing apparatus.

5. (Previously Presented) The communication system of claim 1, wherein the terminal apparatus further includes a memory configured to store a plurality of instructions which, when executed by the first circuitry, cause the first circuitry to:
directly connect the terminal apparatus and the information processing apparatus wirelessly;
transmit the information processing request to the information processing apparatus; and
transmit the disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus.

6. (Previously Presented) The communication system of claim 5, wherein the plurality of instructions stored in the memory of the terminal apparatus further cause the first circuitry to:
transmit the disconnection request to the information processing apparatus when the first circuitry acquires a notice of completion of a target operation, corresponding to the information processing request, from the information processing apparatus.

7. (Previously Presented) The communication system of claim 5, wherein the second circuitry is configured to receive a selection of a first condition for disconnecting the direct connection when there is a disconnection request from the terminal apparatus as a disconnection condition, or a second condition for disconnecting the direct connection without receiving the disconnection request from the terminal apparatus,
when the first condition is selected, the second circuitry disconnects the direct connection based on the disconnection request from the terminal apparatus, and
when the second condition is selected, the second circuitry disconnects the direct connection without receiving the disconnection request from the terminal apparatus.

8. (Currently Amended) A terminal apparatus comprising:
circuitry configured to
  establish, via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with an information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point; 
 	  transmit, via the application program and in response to a second user input distinct from the first user input, an information processing request, requesting processing of information, to the information processing apparatus; and 
  transmit, via the application program, a disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus, 
wherein an operating system of the terminal apparatus monitors the direct connection with the direct connection network and automatically searches for a connection to another wireless network upon detecting the disconnection from the direct connection network, 
wherein the information processing apparatus performs the direct connection with the first circuitry of the terminal apparatus wirelessly, processes the information processing request received from the terminal apparatus, and disconnects the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request from the application program, 
wherein the information processing apparatus send an error notice to the terminal apparatus when an error has occurred in a target operation corresponding to the information processing request, maintain the direct connection until receiving a response to the error notice from the terminal apparatus, and
wherein the target operation is a printing operation.

9. (Currently Amended) A method of communication for a terminal apparatus and an information processing apparatus, the method comprising: 
establishing, by first circuitry of the terminal apparatus and via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with the information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point;
transmitting, by the first circuitry and via the application program and in response to a second user input distinct from the first user input, an information processing request, requesting processing of information, to the information processing apparatus; and
transmitting, by the first circuitry and via the application program, a disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus,

monitoring, by an operating system of the terminal apparatus, the direct connection with the direct connection network and automatically searching for a connection to another wireless network upon detecting the disconnection from the direct connection network,
performing, by second circuitry of the information processing apparatus, the direct connection with the first circuitry of the terminal apparatus wirelessly;
processing, by the second circuitry, the information processing request received from the application program of the terminal apparatus; and
disconnecting, by the second circuitry, the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request from the application program; 
sending, by the second circuitry, an error notice to the terminal apparatus when an error has occurred in a target operation corresponding to the information processing request; and
maintaining, by the second circuitry, the direct connection until receiving a response to the error notice from the terminal apparatus, and
wherein the target operation is a printing operation.

10. (Canceled) 

11. (canceled)

12. (Previously Presented) The communication system of claim 1, wherein the another wireless network is an access point distinct from the information processing apparatus.

Allowable Subject Matter
Claims 1-9, 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “establish, via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with the information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point…send an error notice to the terminal apparatus when an error has occurred in a target operation corresponding to the information processing request; and maintain the direct connection until receiving a response to the error notice from the terminal apparatus, and wherein the target operation is a printing operation.” in addition to other limitations of claim 1.

Regarding claim 8, Prior art fails to teach the combination of “establish, via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with an information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point…. wherein the information processing apparatus send an error notice to the terminal apparatus when an error has occurred in a target operation corresponding to the information processing request, maintain the direct connection until receiving a response to the error notice from the terminal apparatus, and wherein the target operation is a printing operation” in addition to other limitations of claim 8. 

Regarding claim 9, Prior art fails to teach the combination of “establishing, by first circuitry of the terminal apparatus and via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with the information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point…. sending, by the second circuitry, an error notice to the terminal apparatus when an error has occurred in a target operation corresponding to the information processing request; and maintaining, by the second circuitry, the direct connection until receiving a response to the error notice from the terminal apparatus, and wherein the target operation is a printing operation.” in addition to other limitations of claim 9. 
The closest prior art , Shibata (US 2014/0362841)  teaches in para 0061 the user execute the predetermined start operation in the operation unit12 of the MFP10. The connection application on the portable terminal 50 appears to display an SSID select screen to allow the user to select an AP to which the MFP10 is to be connected , however it doesn’t teach establishing, by first circuitry of the terminal apparatus and via an application program running on the terminal apparatus and having a user interface and in response to a first user input received through the user interface of the application program, a direct connection with the information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point.
Kim (US 2016/0042257) teaches transmitting an error message that all the information is not receive to the mobile apparatus and the mobile apparatus see para 0168  teaches The mobile apparatus 100 receiving the error message may provide an option asking the user whether to perform the printing based on the received error message and the user may input the printing command depending on the option and transmit the input printing command to the image forming apparatus 200, which implies it teaches receiving response to the error notice however it doesn’t teach maintaining the direct connection until receiving a response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416